ITEMID: 001-75593
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF BUJ v. CROATIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1 (length of land registry proceedings);Violation of Art. 13;No separate issue under P1-1;Remainder inadmissible (length of inheritance proceedings);Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1938 and lives in Jelsa.
5. The applicant’s mother died on 1 May 1994 and inheritance proceedings were opened before the Stari Grad Municipal Court (Općinski sud u Starom Gradu).
6. On 8 June 1999 the court issued a decision distributing the property between the applicant and his brother. The relevant part of that decision reads:
... the land registry division of this court shall register the ownership of the heirs [listed above], once [that part of the decision] becomes final...
7. Subsequently, the applicant’s brother lodged an appeal against that decision complaining about the ruling on the costs of the proceedings.
8. On 12 April 2002 the Split County Court (Županijski sud u Splitu) declared the appeal inadmissible. The decision was served on the applicant’s representative on 22 May 2002.
9. It would appear that the applicant’s ownership of the inherited property has to date not been recorded in the land register.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
